Honorable M. B. Eullook
County   Attorney
Peoos County
Fort Stockton, Texas

Dear Sir8                               Opinion No.~O-2617
                                        Rer Commissionem Courts --
                                             &mndment of budget

           Your request for opinion has been reoeived and carefully oon-
sidered by this department. We quote frcrmyour letter a8 follower

                             "STATEMENT OF FACTS.

                  "Under and by virtue of the Aots of 1931, 42nd
             Legislature, Chapter 206, the County Judge and Com-
             missioners' Court with the assistance of the County
             Auditor have heretofore set up and approved a county
             budget for Pesos County for the current year of 1940.
             At the time this budget ~88 set up and adopted, no
             property inthe county had yet been rendered or as-
             sessed for taxes for the year 1940 nor had the tax
             rate for the ourrent year of 1940 been fixed other
             than as recommended in the budget.

                   "In estimating 'the funds available fmm all
              souro~s during the ensuing year' only the 1939 tax
             .roll was taken into oonsideratiw. No part of the
              anticipated collection on the 1940 rolls as taken
              into consideration in fixing the budget.

                   "'1%is not claimed that there exists grave pub
              UC necessity to meet unusual and unforseen conditions
             'which could not by reasonably diligent thought and at-
              tention have been included in the original budget,
              But one County Coannissioners'Precinct has exhausted
              its road and bridge fund for the current year a8 set
              up under the present existing budget and the two fol-
              lowing related questions have arisen.
Honorable M. R. Bullock, Rage 2 (O-2617)



                         "Questions:

               (1) Under the above state of facts does
               the Commissioners' Court at thistime have
               the poser to emend its current budget 80
               as to include that portion of the 1940
               taxes which may be reasonably expected
               to be paid during the year 19401

                (2) Does the County Commi8sioner~' Court
                have the power to issue valid sorip ear-
                rants at this time to pay for work on the
                county roads and bridges beyond the limits
                of the present budget aa fixed but within
                the limits of the tax rewnues which may
                reasonably be expected to be collected dur-
                ing the remainder of the year 19401"

           Article 669a-9, Vernon's Annotated Civil Statutes, reads in
part 8s follows;

                 e+ * + The budget ehall also oontain a complete
           financial statement of the County, showing all out-
           standing obligations of the county, the cash on hand
           to the credit of each and every fund of the county
           government, the funds received from all source8 during
           the previous year, the funds available from all sources
           during the ensuing year, the estimated revenues avail-
           able to cover the proposed budget and the estimated
           rate of tax whiohtill be required. (Acts 1931, 42nd
           Leg ., p. 339, oh. 206, g 10."
           Article 669a-11, Vernon's Annotated Civil Statutes, reads in
part as follcrwar

                "* * + Rhen the budget has been finally approved by
           the Commissioners' Gurt, the budget, a8 approaed by the
           Court, shall be filed with the Clerk of the County Court,
           and taxes levied only in acoordance therewith, and no
           expenditure of the funds of the county shall thereafter
           be made exoept in strict compliance with the budget a8
           adopted by the Court. Except that emergenay expenditures,
           in ease of grave public necessity to meet unusual and an-
           foreseen conditions which oould not, by reasonably dili-
           gent thought and attention, I've been included in the
           original budget, may from time to time be authorized by .
           the Court a.8amendments to the original budget. + + *"
       -,   --




Honorable 16.R. Bullock, Page 3   (O-2617)



           Article 669a-20, Vernon's Annotated Temas,clvil Statutes,
reads as follows8

                   "Nothing oontained in this Aot shall be con-
             strued as prealuding the Legislature from making
             ohanges in the budget for State purposes or prevent
             the County Commissioners~ Court from making changes
             in the budget for county purposes or prevent the
             governing body of any inoorp~>ratedcity or town Prcm
             making ohanges in the budget for city purposes, or
             prevent the trustees or other school governing body
             from making ohanges in the budgets for school purpos-
             es, a~,ndthe duties required by virtue of this &at
             of State, County, City and School Officers or Repre-
             sentatives shall be performed for the compensation
             now provided by law to be paid said Officers respeo-
             ;iwzj,,   (Aots 1931, 42nd Leg., p* 339, ch. 206,
                   e

           This department has repeatedly ruled that the Crmaaissioners~
Court of a county is without authority to make any expenditure of funds
of the county except in fixed oomplianoe with the budget, emergency ex-
penditures in ease of grave public necessity, as outlined by Section 11
of Article 669a, supra. This department has also repeatedly ruled that
Section 20 of Article 669a, supra, does not authorize the Commissioners'
Court to increase the budget after its adoption and that to hold other-
wise would destroy the very purpose of the Act.

           Hs enclose herewith oopies of Opinions Nos. O-1063 and O-1022
of this department which contain full discussions of the budget law.

           Opinion No. O-1053 defines the terms "grave" and "public nec-
essity."  Opinion Nos. O-1053 and O-1022 hold that the question of 'grave
public necessity" is a fast question to be determined primarily Iy the
Commissioners~ Court.

           In your letter you stats "it is not olaimedthat there exists
grave public necessity to meet unusual and unforeseen conditions whioh
aould not by reasonably diligent thought and attention have been included
in the original budget."
                                                           y-p,.




Honorqble M. R. Bullock, Page 4 (o-2617)



           If, as stated in your letter, there exists no grave public
necessity to meet unusual and unforeseen conditions which would not
by reasonably diligent thought and attention have been included in the
original budget, it is the opinion of this department that toth of
your questions should be answered in the negative.

                                             Very truly yours


                                           AlTORNEYGiWdRAL. OF TEXAS

                                            w
                                                a/ tSn. J. Fanning
                                                    1IIn.J. Fanning
                                                          Assistant
WJFrrwregw

APPROVED AUG 23, 1940

s/ Grover Sellers
FIRST ASSISTANT
ATIORREYGENEBAL

                                                 Approved Opinion Qmmittee
                                                 By BWB Chairman